1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
     Megan C. Hoffman
3
     Assistant Federal Public Defender
4    Nevada State Bar No. 9835
     Martin Novillo
5    Assistant Federal Public Defender
     Nevada State Bar No. 14811C
6
     411 E. Bonneville, Ste. 250
7    Las Vegas, Nevada 89101
     (702) 388-6577
8    megan_hoffman@fd.org
9    Attorneys for Petitioner Justin James Edmisten
10
                               UNITED STATES DISTRICT COURT
11
                                   DISTRICT OF NEVADA
12
     Justin James Edmisten.
13                                             Case No. 2:15-cv-00952-RFB-NJK
                 Petitioner,
14                                             Unopposed motion to extend time
           v.                                  to file opposition to motion to
15                                             dismiss
     Dwight Neven, et al.,
16                                             (Second Request)
                 Respondents.
17

18

19

20

21

22

23

24

25

26
1                                 POINTS AND AUTHORITIES
2          Petitioner Justin James Edmisten respectfully asks this Court to enter an

3    Order extending his deadline for filing a counseled opposition to motion to dismiss by

4    45 days from March 4, 2019 to April 18, 2019. This is his second request for an

5    extension of time.

6          Petitioner mailed his pro se petition for a writ of habeas corpus on May 15,

7    2015. ECF No. 4.

8          On March 21, 2017, this Court reconsidered its previous order denying counsel

9    and appointed the Federal Public Defender, District of Nevada. ECF No. 17.

10         On January 4, 2019, Respondents filed a Motion to Dismiss First Amended

11   Petition for Writ of Habeas Corpus, ECF No. 48.

12         Counsel Novillo is newly-appointed to Edmisten’s case. His schedule has

13   prevented him from completing a response to the motion to dismiss. Counsel has also

14   had deadlines in the following cases: pretrial motions in USA v. Schlesinger, an out-

15   of-district case in Arizona; King v. Baker, 3:18-cv-00202-MMD-WGC, AEDPA

16   deadline on or about March 13, 2019. In addition, counsel has been newly assigned

17   to Luis v. Howell, 2:18-cv-01073-JCM-CWH and Zanini v. Baker, 3:18-cv-00336-

18   MMD-WGC, which has involved record review and travel to meet the clients. Counsel

19   was also out of the office on leave February 14-24, 2019.

20         Counsel emailed counsel for Respondents, Jessica Perlick, who advised she is

21   not opposed to this request. Petitioner understands that opposing counsel’s non-

22   opposition does not waive any claims, defenses, statute of limitations, or other

23   substantive arguments the Respondents may choose to raise at a later date.

24

25

26




                                                2
1          Edmisten makes this motion in good faith and not for the purpose of delay.
2    Barring unforeseen circumstances, petitioner does not anticipate the need to request
3    further extensions in this matter. Therefore, Edmisten respectfully requests that this
4    Court grant his motion to file an opposition to motion to dismiss on or before April
5    18, 2019.

6

7          Dated February 22, 2019.
8                                                   Respectfully submitted,

9                                                   Rene L. Valladares
                                                    Federal Public Defender
10

11                                                  /s/Megan C. Hoffman for
                                                    MARTIN L. NOVILLO
12                                                  Assistant Federal Public Defender
13

14

15
                                                    IT IS SO ORDERED:
16

17                                               ________________________________
                                                 RICHARD   F. BOULWARE, II
                                                  ______________________________
18
                                                  United States
                                                 UNITED   STATESDistrict Judge JUDGE
                                                                   DISTRICT
19
                                                 DATED this 27th day of February, 2019.
                                                  Dated: ________________________
20

21

22

23

24

25

26




                                                3
1                              CERTIFICATE OF SERVICE
2          I hereby certify that on February 22, 2019, I electronically filed the foregoing

3    with the Clerk of the Court for the United States District Court, District of Nevada

4    by using the CM/ECF system.

5          Participants in the case who are registered CM/ECF users will be served by

6    the CM/ECF system and include: Jessica Perlick.

7          I further certify that some of the participants in the case are not registered

8    CM/ECF users. I have mailed the foregoing by First-Class Mail, postage pre-paid, or

9    have dispatched it to a third party commercial carrier for delivery within three

10   calendar days, to the following non-CM/ECF participants:

11         Justin Edmisten
           No. 1047583
12         Lovelock Correctional Center
           1200 Prison Road
13
           Lovelock, NV 89419
14
                                              /s/ Arielle Blanck
15                                            An Employee of the
                                              Federal Public Defender
16

17

18

19

20

21

22

23

24

25

26




                                                4
